

117 S1790 IS: Secure Equipment Act of 2021
U.S. Senate
2021-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1790IN THE SENATE OF THE UNITED STATESMay 24, 2021Mr. Rubio (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo ensure that the Federal Communications Commission does not approve radio frequency devices that pose a national security risk.1.Short titleThis Act may be cited as the Secure Equipment Act of 2021.2.Updates to equipment authorization process of Federal Communications Commission(a)DefinitionIn this section, the term Commission means the Federal Communications Commission.(b)Rulemaking(1)In generalNot later than 60 days after the date of enactment of this Act, the Commission shall initiate a rulemaking proceeding, in accordance with paragraph (2), to update the equipment authorization procedures of the Commission.(2)Updates requiredIn the rulemaking proceeding conducted under paragraph (1), the Commission shall clarify that the Commission will no longer review or approve any application for equipment authorization for equipment that is on the list of covered communications equipment or services published by the Commission under section 2(a) of the Secure and Trusted Communications Network Act of 2019 (47 U.S.C. 1601(a)).